SpaldiNG, Ob. J.
dissenting. While concurring fully in the opinion of Judge Bruce, I desire to add a word showing as succinctly as pos*352sible my conclusions reached after spending some weeks on the record and authorities.
Judges of the different civil courts axe not elected with reference to their qualifications as theologians or theological experts. They are not presumed to be, and in fact are not recognized as, such. They are elected because of certain other real or imaginary qualifications. On the other hand, ministers of the gospel, who have spent years or their entire lives in the study of theological questions, the consideration of the doctrines of their own and other denominations, are particularly qualified to pass upon such questions. For this reason civil courts of a country in which church and state are separate uniformly decline to determine theological controversies within a church, when they have been passed upon by the supreme judicature of such church.
The question in this case, the answer to which ought to control this court, is, lias the supreme judicature of the denomination to which the Thingvalla Congregation voluntarily attached and subjected itself passed upon the doctrinal meaning of the Thingvalla constitution and the constitution of the Synod of the Icelandic Lutheran Church in America ? If it has, its decision, whatever it was, is binding upon this court. It matters not whether any representative of the Thingvalla Congregation was before the judicature. ■ If not, the least weight that could be attached to the decision of the synod would be, as found by the trial court, that it was entitled to great weight as evidence. If the Thingvalla Congregation was represented, or was a component part of the synod, the decision is conclusive. It is unquestioned that at the time of the adoption of the Fridriksson resolution the Thingvalla Congregation was a member of the synod, was represented in the synod, and participated in the consideration of the questions involved. The decision having been adverse to them, they should not now be heard to question its binding character.
Certain other points may be referred to. I think the basic fallacy of the opinion written by my brother Goss consists in his assumption that the synod must have jurisdiction over the person, so to speak, of the Thingvalla Congregation when it passes upon a theological question, in order to make it controlling in the case of such congregation. The synod had power under its constitution to determine doctrinal' questions. That was the only jurisdiction necessary for it to possess, *353and all coming witbin tbe supremacy or dominion of tbe synod were concluded by that decision until it should be overruled or reversed by tbe body which made it.
Tbe right of private interpretation as a term is plainly misapplied. It does not mean tbe right to reject any or all of tbe Bible. It means tbe right to give to any portion, or tbe whole of tbe Scriptures, such meaning as appeals to tbe intelligence and conscience of tbe reader, all tbe time assuming it to be Scripture.
Neither is it necessary that tbe contention of tbe respondents in this case be proved by tbe evidence, or established by tbe record. Tbe evidence is conflicting as to tbe fact as undérstood by different theologians, but there is ample evidence to sustain tbe findings of tbe trial court, even if such opinions were necessary in tbe face of tbe decision of tbe synod. Tbe synod has construed and interpreted tbe language of tbe constitutions. It bad authority to do so. It is not for this court to inquire into tbe mental processes employed, or tbe evidence on which tbe synod based its decision. It is sufficient that it came to a decision. We are required only to inquire what that decision was, and then give it such force and effect as may be necessary to determine tbe right to tbe ownership and possession of tbe church property. I apprehend that no member of this court, if expressing bis own views, would concur with those of tbe minority of the Thingvalla Congregation, or of the'majority of tbe synod, on tbe question of inspiration; I certainly should not; but be that as it may we are confronted with tbe duty of deciding this lawsuit on tbe record before us, and not on our personal beliefs.
Referring to tbe concurring opinion of my brother Fisk: In reply to bis statement that no one contends that tbe constitution of tbe Thing-valla Congregation stipulates in favor of the doctrine of plenary inspiration, my understanding is that tbe testimony of several witnesses, experts, is to tbe effect that tbe language of tbe constitution implies plenary inspiration, though it does not use tbe word “inspiration” or tbe .word “inspired.” From their testimony I judge that tbe terms used have generally been construed by theologians to mean that tbe Scriptures were wholly inspired. Not only that, but in tbe employment of this language its authors proceeded on the assumption that it was conceded by all that Scriptures were plenarily inspired, and that there*354fore it was unnecessary to make specific mention of that fact. It was not assumed that it would ever be questioned, and in fact Judge Fisk concedes this when he says: “They merely took it for granted that all accepted the doctrine of inspiration of the Bible. In other words, it was presupposed that the Bible was inspired.” But when he continues by saying that “in what specific manner it was inspired did not at that time concern them,” he injects into the case an irrelevant and immaterial question. The controversy was far more vital than a quibble over the manner of inspiration. The question was whether all Scripture was inspired, and if it was, then the doctrine of the appellants, to the effect that whole books might be rejected if their contents did not find favor in the judgment and conscience of the reader, was in conflict with the constitutions. My understanding is that when one believes in either verbal or mechanical inspiration he believes in plenary inspiration, but that inspiration may be plenary without being either verbal or mechanical.
I, however, do not consider it very material whether any doctrine of inspiration, was considered or thought of when the congregation adopted its constitution. When it joined the synod it agreed to abide by the interpretation placed upon the constitutions of both the synod and the congregation by agreeing to submit all doctrinal questions to it for decision, and even had it contemplated any specific kind of inspiration when the constitution was framed, language was used which left room for growth and expansion. It likewise left room for contraction and narrowing by interpretation. But however the conclusion of the synod may be regarded, it constituted its decision on a doctrinal question, and when it is said that it was taken for granted or presupposed that the Bible was the inspired word of God, the full contention of the respondents is sustained, because such is plenary inspiration. Surely the doctrine contained in the 'last paragraph of Judge Fisk’s opinion is most novel, and would exclude all opinion evidence by experts.